SCHUMACHER, Judge
(dissenting).
I respectfully dissent. Relator is entitled to reasonable notice and a timely opportunity for a hearing. Goldberg v. Kelly, 397 U.S. 254, 267-68, 90 S.Ct. 1011, 1020, 25 L.Ed.2d 287 (1970). Precedent in this area also requires that relator be given a hearing at a “meaningful time in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62 (1965). The city is required to give a licensee more than notice and a chance to speak. Trumbull Div., Owens-Corning Fiberglass Corp. v. City of Minneapolis, 445 F.Supp. 911, 917 (D.Minn.1978). Relator was not given these due process protections.
The balancing test from Mathews v. Eldridge is used by the majority to show that more extensive procedural safeguards are unnecessary. See Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 903, 47 L.Ed.2d 18 (1976) (establishing factors to use in determining adequacy of procedural safeguards). I disagree with their application. When weighing the interests of justice against the burden of providing relator with adequate notice and a meaningful hearing, relator’s interest is the larger. Postponing the hearing until the next council meeting would not be a serious burden on the city. This is especially true here where the city has the option of a temporary suspension pending the hearing. See West St. Paul, Minn., City Code § 1005.25 (allowing for temporary suspension before revocation hearing).
Being on vacation for a week or more at a time is not unusual. The envelope did not indicate that time-sensitive materials were enclosed. I find it unjust to deny relator a constitutionally-protected hearing where his livelihood is at stake simply because he was out of town. If we are to apply true flexibility to each case, then this case requires the city to give relator a meaningful hearing. A license revocation with ten days notice and no effort by the city to accommodate relator is not due process as required under the law. I would reverse.